 Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 PARANEE SARIKAPUTAR and                                                   Case No.: 17-cv-814-ALC-SDA
 PHOUVIENGSONE SYSOUVONG a/k/a
 TUKTA PHOUVIENGSONE, individually
 and on behalf of others similarly situated,

                                                Plaintiffs,                MEMORANDUM OF LAW
                          vs.

 VERATIP CORP
          d/b/a ThaiNY, d/b/a M-Thai d/b/a Thai Rice,
          and d/b/a Tom Yum;
 J AKIRA LLC
          d/b/a ThaiNY, d/b/a M-Thai, d/b/a Thai Rice,
          and d/b/a Tom Yum;
 THAINY RESTAURANT LLC
          d/b/a ThaiNY, d/b/a M-Thai, d/b/a Thai Rice,
          and d/b/a Tom Yum;
 NINETY-NINE PLUS CORP
          d/b/a ThaiNY, d/b/a M-Thai, d/b/a Thai Rice,
          and d/b/a Tom Yum;
 9999 MIDTOWN CORP
          d/b/a ThaiNY, d/b/a M-Thai, d/b/a Thai Rice,
          and d/b/a Tom Yum;
 PERAPONG CHOTIMANENOPHAN
          d/b/a PETER CHOTIMANENOPHAN;
 SHUE-LEE CHENG LI;
 MICHAEL P. BRONSTEIN; and
 CHARDENPONG OONAPANYO
                                               Defendants,
---------------------------------------------------------------------- x

                      MEMORANDUM OF LAW IN SUPPORT OF
                     THE DEFENDANTS MICHAEL BRONSTEIN’S
                       MOTION FOR SUMMARY JUDGMENT

                                                     Bingchen Li, Esq. (BL4750)
                                                     Law Office of Z. Tan PLLC
                                                     39-07 Prince Street, Suite 3B
                                                     Flushing, New York 11354
                                                     Phone: (718) 886-6676
                                                     Fax: (718) 679-9122
                                                     Email: eric.li@ncny-law.com
                                                     Attorney for Michael Bronstein
  Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 2 of 14




                                           TABLE OF CONTENTS


TABLE OF AUTHORITY ................................................................................ 3
PRELIMINARY STATEMENTS .................................................................... 4
PROCEDURAL HISTORY .............................................................................. 4
STATEMENT OF FACTS ................................................................................ 6
ARGUMENTS ................................................................................................... 8
     1)     STANDARD OF REVIEW …………………………………………………...8
     2)     THE ECONOMIC REALITY TEST…………………………………………9
     3)     BRONSTEIN IS NOT AN EMPLOYER……………………………………10

CONCLUSION ............................................................................................. ...13




                                                                                                                  2
  Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 3 of 14




                                          TABLE OF AUTHORITIES
Case Law

Young v. United Parcel Serv., Inc., 575 U.S. 206 (2015) .................................................. 8

Balderman v. U.S. Veterans Admin., 870 F.2d 57 (2d Cir. 1989). ……………….........8, 9

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) …………………………..9, 12, 13

Hart v. Rick's Cabaret International, Inc., 967 F.Supp.2d 901 (S.D.N.Y 2013).………….9

Lopez v. Acme American Envtl. Co., 2012 WL 6062501 (S.D.N.Y 2012) ....................... 9

Herman v. RSR Sec. Services Ltd., 172 F.3d 132 (2d Cir. 1999) ………………………..9

Carter v. Dutchess Community College, 735 F.2d 8 (2d Cir. 1984) ............................ 9, 10

Irizarry v. Catsimatidis, 722 F. 3d 99 (2d Cir. 2013) …………………..………………..10



Statutes

Fed. R. Civ. P. Rule 56 ................................................................................................... 4, 8

29 U.S.C. § 216(b) ………………………………………………………………………..4

Fed. R. Civ. P. Rule 12(c) ………………………………………………………………...5

29 U.S.C. § 203(d) ………………………………………………………………………..9




                                                                                                                              3
 Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 4 of 14




                            PRELIMINARY STATEMENTS

               The defendant Michael Bronstein (“Bronstein” or “Defendant”), by

Bingchen Li, Esq., his attorney of record, respectfully submits this Memorandum of Law

in support of Defendant’s Motion for Summary Judgment to dismiss all claims against

Bronstein, pursuant to Rule 56 of the Federal Rules of Civil Procedure.

               We will demonstrate below that Defendant’s Summary Judgment Motion

is warranted because there is little evidence in the record supporting Plaintiffs’ allegation

that Defendant is liable as an employer. In addition, there does not exist any material

dispute of facts which would allow a reasonable jury to find Defendant liable under either

FLSA or NYLL. Therefore, Bronstein is not liable as an employer.

                               PROCEDURAL DISTORY

               Plaintiffs commenced this action by way of Summon and Complaint (See

Complaint, ECF 1, (Compl.)) on February 2, 2017. Defendant responded by filing an

Answer and Affirmative Defenses on September 7, 2017. After a failed mediation, parties

submitted a briefing schedule for Plaintiffs’ 216(b) Conditional Collective Class Motion

and this Court so-ordered it on February 23, 2018 (see ECF 27) as follows:

                       Plaintiffs’ motion due March 23, 2018;
                       Defendant’s opposition due April 20, 2018; and
                       Plaintiffs’ reply due May 4, 2018.

               However, Plaintiffs did not attempt to make the said 216(b) motion until

more than three months later on June 28, 2018 (see ECF 28). Along with the belated

216(b) motion, Plaintiffs submitted Plaintiffs’ affidavits and declaration (see ECF 28-6,

28-7, 28-8, 28-9, and 28-10). Over Defendant’s objection, this Court granted Plaintiffs’

belated motion (see ECF 34 & 50).



                                                                                            4
 Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 5 of 14




               On August 8, 2018, Defendant filed a Fed. R. Civ. P. 12(c) Motion to

Dismiss on Pleadings to dismiss all claims against Bronstein. Despite the scarcity of any

material substantive allegations supporting Plaintiffs’ baseless claim that Bronstein is an

employer to Plaintiffs, this Court denied Defendant’s motion (See Opinion & Order, ECF

61) relying on the following allegations:

                       “the Complaint alleges that Defendant Bronstein …

               were ‘joint employers’ operating three restaurant that

               ‘share employees’ and assign work to employees on a

               weekly basis depending on the various needs of the four

               different locations.” (See Compl. ¶ 39)… Further,

               Plaintiffs allege that Defendants, Mr. Bronstein included,

               ‘pa[id] employees using a common paycheck for the weeks’

               work using corporate Defendant J Akira LLC d/b/a

               ThaiNY.’ Id. In addition, the Complaint alleges that Mrs.

               Bronstein and the other individual corporate Defendants

               named above ‘engaged in related activities performed

               through unified operation and/or common control for a

               common business purpose, and are co-owned by the same

               partners.’ Id.”



               This Court in turn denied Defendant’s Motion for Reargument (See Order

& Opinion, ECF 71). However, it turns out that these are at best frivolous allegations

against Defendant that Plaintiffs have not even attempted to support. Parties exchanged



                                                                                              5
 Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 6 of 14




discovery responses, but Plaintiffs have never deposed Defendant. We will demonstrate

below that the lack of evidence to support Plaintiffs’ frivolous allegations is so

astounding that we cannot help to call into question Plaintiffs’ and their counsel’s motive

to bring this action against Defendant.

                               STATEMENT OF FACTS

               J Akira LLC, a New York limited liability company, was formed on or

about February 10, 2011. It started operating a restaurant located at 200 Eighth Avenue,

New York NY 10011 shortly thereafter, specializing in Thai cuisine (the “Restaurant”).

PERAPONG CHOTIMANENOPHAN d/b/a PETER CHOTIMANENOPHAN managed

the Restaurant since its inception until its closure (See Bronstein Declaration ¶ 9;

Sarikaputar Affidavit, ECF 28-6 ¶ 13; Sysouvong Declaration, ECF 28-7 ¶ 4; Sukasawett

Affidavit, ECF 28-7 ¶¶ 17 and 22; Sarikaputar Discovery Response, Exhibit B ¶¶ 12 &

20; Patan Discovery Response, Exhibit C ¶ 14; Sukasawett Discovery Response, Exhibit

D ¶ 12; and Sittidej Discovery Response, Exhibit F ¶¶ 10 and 13-16). Bronstein has

never been involved in the management or the operation of the Restaurant. Nor has

Bronstein ever participated in the management or operation of any defendant restaurant in

this action (See Bronstein Declaration ¶ 8; Sarikaputar Discovery Response, Exhibit B

¶¶ 10-16 and 23-25; Patan Discovery Response, Exhibit C ¶¶ 10-16 and 23-25;

Sukasawett Discovery Response, Exhibit D ¶¶ 10-16 and 23-25; Sysouvong Discovery

Response, Exhibit E ¶¶ 10-16 and 23-25; and Sittidej Discovery Response, Exhibit F ¶¶

10-16 and 23-25).

               Specifically, Bronstein has never set working schedule for any plaintiff or

any employee at any defendant restaurant. Bronstein has never interviewed, hired or fired



                                                                                           6
 Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 7 of 14




any plaintiff or any employee at any defendant restaurant. Bronstein has never

maintained payroll or employment record for any plaintiff or any employee at any

defendant restaurant. Bronstein has never supervised or controlled any plaintiff or any

other employee at any defendant restaurant. Bronstein has never determined the rate or

the method of payment of any plaintiff or any other employee at the any defendant

restaurant (See Bronstein Declaration ¶¶ 8-19, Sarikaputar Discovery Response, Exhibit

B ¶¶ 10-16 and 23-25; Patan Discovery Response, Exhibit C ¶¶ 10-16 and 23-25;

Sukasawett Discovery Response, Exhibit D ¶¶ 10-16 and 23-25; Sysouvong Discovery

Response, Exhibit E ¶¶ 10-16 and 23-25; and Sittidej Discovery Response, Exhibit F ¶¶

10-16 and 23-25).

               Moreover, Bronstein has never had power or authority to set working

schedule for any plaintiff or any employee at any defendant restaurant; to interview, hire

or fire any plaintiff or any employee at any defendant restaurant; to maintain payroll or

employment record for any plaintiff or any employee at any defendant restaurant; to

supervise or control any plaintiff or any other employee at any defendant restaurant; to

determine the rate or the method of payment of any plaintiff or any other employee at the

any defendant restaurant (See Bronstein Declaration ¶¶ 8-19, Sarikaputar Discovery

Response, Exhibit B ¶¶ 10-16 and 23-25; Patan Discovery Response, Exhibit C ¶¶ 10-16

and 23-25; Sukasawett Discovery Response, Exhibit D ¶¶ 10-16 and 23-25; Sysouvong

Discovery Response, Exhibit E ¶¶ 10-16 and 23-25; and Sittidej Discovery Response,

Exhibit F ¶¶ 10-16 and 23-25).

               Rather, Bronstein does not speak the plaintiffs’ native languages and has

never met with the plaintiff or spoken to any plaintiff (See Bronstein Declaration ¶ 3).



                                                                                             7
 Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 8 of 14




Bronstein is CPA by trade, working off an office located at 875 6th Avenue, Suite 1703,

New York, NY 10001 (Tel: 212-967-7638) (See Bronstein Declaration ¶ 2).

               Furthermore, between 2006 and 2016 Bronstein was heavily involved with

a publishing company, Patricia Ann Publishing (“Patricia Ann”) in its publishing of

Historical Collections Editions (See Exhibit A: Copy of one Historical Collection

Editions issue). Bronstein served as the President and CEO of Patricia Ann, working off

its offices in NYC and Fort Lauderdale. frequently traveling throughout the country to

meet with wholesalers, distributors and printers. Patricia Ann ended its business in 2015

and ceased publishing, but Bronstein’s involvement with Patricia Ann did not end until

2016 when it resolved all its liability with the vendors (See Bronstein Declaration ¶¶ 5-

7).

               Accordingly, Bronstein was not an employer under FLSA or NYLL and

hence not liable as an employer.

                                     ARGUMENTS

1)     STANDARD OF REVIEW

                      “The court should grant summary judgment if the movant shows

       that there is no genuine dispute as to any material fact and the movant is entitled

       to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A party asserting that a

       fact cannot be disputed must support the assertion by… (B) showing that the

       materials cited do not establish the presence of a genuine dispute.” Fed. R. Civ. P.

       56(c). Court must construe the evidence in the light most favorable to the non-

       moving party and draw all reasonable inferences in the non-moving party’s favor.

       Young v. United Parcel Serv., Inc., 575 U.S. 206, 216 (2015). Whether any



                                                                                             8
 Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 9 of 14




     disputed issue of material fact exists is for the Court to determine. Balderman v.

     U.S. Veterans Admin., 870 F.2d 57, 60 (2d Cir. 1989). “Only disputes over facts

     that might affect the outcome of the suit under the governing law will properly

     preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

     U.S. 242, 248 (1986). There is no issue for trial unless there is sufficient evidence

     favoring the nonmoving party for jury to return a verdict for that party; if the

     evidence is merely colorable or is not significant probative, summary judgment

     may be granted. Id., at 249-250. If defendant in a run-of-the-mill civil case moves

     for summary judgment or for directed verdict based on the lack of proof of a

     material fact, the judge must ask himself, not whether he thinks the evidence

     unmistakably favors one side or the other, but whether a fair minded jury could

     return a verdict for the plaintiff on the evidence presented.

2)   THE ECONOMIC REALTY TEST

                    Bronstein would have to be an employer to be jointly and severally

     liable. Under 29 U.S.C. § 203(d), “Employer” includes any person acting directly

     or indirectly in the interest of an employer in relation to an employee. In this

     Circuit, the “economic reality test” is adopted to determine individual defendant’s

     liability under FLSA. Hart v. Rick’s Cabaret International, Inc., 967 F.Supp.2d

     901 (S.D.N.Y. 2013), Lopez v. Acme American Envtl. Co., 2012 WL 6062501

     (S.D.N.Y. 2012), and Herman v. RSR Sec. Services Ltd., 172 F.3d 132 (2d Cir.

     1999).

                    “It is common ground that courts, in determining whether an

     employment relationship exists for purpose of the FLSA, must evaluate the



                                                                                          9
Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 10 of 14




     ‘economic reality’ of the relationship.” Carter v. Dutchess Community College,

     735 F.2d 8, 12 (2d Cir 1984). “[T]he determination of whether an employer-

     employee relationship exists for purpose of the FLSA [is] grounded in economic

     reality rather than technical concepts.” Irizarry v. Catsimatidis, 722 F.3d 99, 104

     (2d Cir. 2013). “The ‘economic reality’ test since has been refined and now is

     understood to include inquiries into: ‘whether the alleged employer (1) had the

     power to hire and fire the employee, (2) supervised and controlled employee work

     schedules or condition of employment, (3) determined the rate and method of

     payment, and (4) maintained employment records.” Carter 735 F.2d at 12.

3)   BRONSTEIN IS NOT AN EMPLOYER

                    In the instant action, after discovery the record is complete devoid

     of any evidence to support Plaintiffs baseless and frivolous allegation that

     Bronstein was an employer.

                    Bronstein has never interviewed, hired or fired any plaintiff or any

     other employee of any defendant restaurant and Bronstein has never had authority

     to interview, hire or fire any plaintiff or any other employee at any defendant

     restaurant (See Bronstein Declaration. ¶¶ 8-19; Sarikaputar Discovery Response,

     Exhibit B ¶¶ 10-16 and 23-25; Patan Discovery Response, Exhibit C ¶¶ 10-16

     and 23-25; Sukasawett Discovery Response, Exhibit D ¶¶ 10-16 and 23-25;

     Sysouvong Discovery Response, Exhibit E ¶¶ 10-16 and 23-25; and Sittidej

     Discovery Response, Exhibit F ¶¶ 10-16 and 23-25). Most importantly, none of

     Plaintiffs’ affidavits, declarations or discovery responses, contradicts the facts

     stated above (See ECF 28-6, 28-7, 28-8, 28-9, and 28-10). Four of the five



                                                                                          10
Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 11 of 14




     plaintiffs have not ever met Bronstein (see Sarikaputar Discovery Response,

     Exhibit B ¶ 23; Patan Discovery Response, Exhibit C ¶ 23; Sukasawett Discovery

     Response, Exhibit D ¶ 23; Sysouvong Discovery Response, Exhibit E ¶ 23; and

     Sittidej Discovery Response, Exhibit F ¶ 23). The only person who allegedly have

     met Bronstein fails to provide any material admissible evidence supporting his

     allegation that Bronstein is an employer (see Sarikaputar Discovery Response,

     Exhibit B ¶ 23).

                    As to the second prong, Bronstein did not supervise or control any

     plaintiff or any other employee at any defendant restaurant and Bronstein has

     never had power to supervise or control any plaintiff or any other employee at any

     defendant restaurant (See Bronstein Declaration. ¶¶ 8-19; Sarikaputar Discovery

     Response, Exhibit B ¶¶ 10-16 and 23-25; Patan Discovery Response, Exhibit C

     ¶¶ 10-16 and 23-25; Sukasawett Discovery Response, Exhibit D ¶¶ 10-16 and 23-

     25; Sysouvong Discovery Response, Exhibit E ¶¶ 10-16 and 23-25; and Sittidej

     Discovery Response, Exhibit F ¶¶ 10-16 and 23-25). Most importantly, none of

     Plaintiffs’ affidavits and declarations contradicts the facts stated above ((See ECF

     28-6, 28-7, 28-8, 28-9, and 28-10)).

                    As for the third prong, Bronstein has never determined any

     plaintiff or any other employee’s salary or method of payment at any defendant

     restaurant and Bronstein has never had power to determine any plaintiff or any

     other employee’s salary or method of payment at any defendant restaurant (See

     Bronstein Declaration. ¶¶ 8-19; Sarikaputar Discovery Response, Exhibit B ¶¶

     10-16 and 23-25; Patan Discovery Response, Exhibit C ¶¶ 10-16 and 23-25;



                                                                                       11
Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 12 of 14




     Sukasawett Discovery Response, Exhibit D ¶¶ 10-16 and 23-25; Sysouvong

     Discovery Response, Exhibit E ¶¶ 10-16 and 23-25; and Sittidej Discovery

     Response, Exhibit F ¶¶ 10-16 and 23-25). Most importantly, none of Plaintiffs’

     declarations contradicts the facts stated above (See ECF 28-6, 28-7, 28-8, 28-9,

     and 28-10).

                    As for the last prong, Bronstein has never maintained payroll or

     employment records and Bronstein has never had power to maintain payroll

     employment record (See Bronstein Declaration. ¶¶ 8-19; Sarikaputar Discovery

     Response, Exhibit B ¶¶ 10-16 and 23-25; Patan Discovery Response, Exhibit C

     ¶¶ 10-16 and 23-25; Sukasawett Discovery Response, Exhibit D ¶¶ 10-16 and 23-

     25; Sysouvong Discovery Response, Exhibit E ¶¶ 10-16 and 23-25; and Sittidej

     Discovery Response, Exhibit F ¶¶ 10-16 and 23-25). Most importantly, none of

     Plaintiffs’ declarations contradicts the facts stated above (See ECF 28-6, 28-7, 28-

     8, 28-9, and 28-10).

                    Rather it was PERAPONG CHOTIMANENOPHAN d/b/a PETER

     CHOTIMANENOPHAN who was managing the defendant restaurant in all

     respects (See Bronstein Declaration ¶ 9; Sarikaputar Affidavit, ECF 28-6 ¶ 13;

     Sysouvong Declaration, ECF 28-7 ¶ 4; Sukasawett Affidavit, ECF 28-7 ¶¶ 17 and

     22; Sarikaputar Discovery Response, Exhibit B ¶¶ 12 & 20; Patan Discovery

     Response, Exhibit C ¶ 14; Sukasawett Discovery Response, Exhibit D ¶ 12; and

     Sittidej Discovery Response, Exhibit F ¶¶ 10 and 13-16).

                    When ruling on a defendant’s motion for summary judgment or a

     directed verdict in favor of plaintiff, mere existence of a scintilla of evidence in



                                                                                            12
Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 13 of 14




       support of the plaintiff’s position will not be sufficient; there must be evidence on

       which the jury could reasonably find for the plaintiff. Anderson, 477 U.S. at 252.

       Plaintiff must present affirmative evidence in order to defeat a properly supported

       motion for summary judgment, even where the evidence is likely to be within the

       possession of the defendant, as long as plaintiff has had a full opportunity to

       conduct discovery. Id. at 257.

                       In the instant action, Plaintiffs fail to provide any evidence to

       support their baseless and frivolous allegations that Bronstein was an employer.

       Therefore, the lack of any affirmative and admissible evidence to support

       Plaintiff’s baseless and frivolous allegation that Bronstein is an employer warrants

       a summary judgment to dismiss all claims against Bronstein for the period.

                       After all, Plaintiffs do not even believe that Bronstein has

       knowledge or information concerning allegations contained in the Complaint (see

       Sarikaputar Discovery Response, Exhibit B ¶ 1; Patan Discovery Response,

       Exhibit C ¶ 1; Sukasawett Discovery Response, Exhibit D ¶ 1; Sysouvong

       Discovery Response, Exhibit E ¶ 1; and Sittidej Discovery Response, Exhibit F ¶

       1).

                                     CONCLUSION

               Accordingly, there is enough admissible evidence in the record to warrant

a summary judgment to dismiss all claims against the defendant MICHAEL

BRONSTEIN. Moreover, Plaintiffs fail to provide any affirmative admissible evidence to

show a genuine dispute or material facts. As a result, this Court should grant the

defendant MICHAEL BRONSTEIN’s summary judgment motion in its entirety.



                                                                                           13
Case 1:17-cv-00814-ALC-SDA Document 127 Filed 02/18/20 Page 14 of 14




WHEREFORE, Defendant respectfully requests that this Court to

     (1) Grant the Defendant’s Motion for Summary Judgment to dismiss all claims

        against the defendant MICHAEL BRONSTEIN; and

     (2) Grant whatever other and further relief this Court deems just, proper and

        equitable.

Dated: Nassau, New York
       February 18, 2020

                                            Law Office of Z. Tan PLLC

                                        By: /s/Bingchen Li
                                           Bingchen Li, Esq. (BL4750)
                                           39-07 Prince Street, Suite 3B
                                           Flushing, New York 11354
                                           Phone: (718) 886-6676
                                           Fax: (718) 679-9122
                                           Email: eric.li@ncny-law.com
                                           Attorney for the defendant
                                           Michael Bronstein




                                                                                     14
